                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

ROBERT MILLER                                    §

VS.                                              §                 CIVIL ACTION NO. 1:20cv57

DAVID MARTINEZ, ET AL.                           §

                         MEMORANDUM OPINION REGARDING VENUE

        Plaintiff Robert Miller, an inmate confined at the Hodge Unit of the Texas Department of

Criminal Justice, Correctional Institutions Division, proceeding pro se, brings this civil rights

complaint pursuant to 42 U.S.C. § 1983 against David Martinez and Ricky B. Smith.

        The above-styled action was referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                       Factual Background

        Plaintiff sues defendant Smith, an attorney in Lamesa, Texas, for conspiring with defendant

Martinez to pick an unbiased juror in a scheme to convict plaintiff in violation of his rights under

the due process clause. Plaintiff sues defendant Martinez, an attorney in Lubbock, Texas, alleging

Martinez failed to get him to the state hospital and conspired with defendant Smith to violate his

constitutional rights.

                                             Analysis

        The Civil Rights Act, 42 U.S.C. §1981, et seq., under which this case is brought, does not

contain a specific venue provision. Accordingly, venue in civil rights cases is controlled by 28
U.S.C. § 1391. Jones v. Bailey, 58 F.R.D. 453 (N.D. Ga. 1972), aff'd per curium, 480 F.2d 805 (5th

Cir. 1973).

       When, as in this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C.

§ 1391 provides that venue is proper only in the judicial district where the defendants reside or in

which the claim arose. Here, plaintiff complains of incidents which occurred in Lamesa and

Lubbock, Texas. The city of Lamesa is located in Dawson County, Texas. The city of Lubbock is

located in Lubbock County, Texas. Pursuant to 28 U.S.C. § 124, both Dawson County and Lubbock

County are located in the Lubbock Division of the United States District Court for the Northern

District of Texas. Accordingly, venue for such claims is not proper in the Eastern District of Texas.

       When venue is not proper, the court “shall dismiss, or if it be in the interest of justice,

transfer such case to any district or division in which it could have been brought.” 28 U.S.C.

§ 1406(a). This action should be transferred to the Northern District of Texas. An appropriate order

so providing will be entered by the undersigned.


        SIGNED this 25th day of March, 2020.




                                                      _________________________
                                                      Zack Hawthorn
                                                      United States Magistrate Judge




                                                  2
